Citation Nr: 1013337	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-24 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of a left knee injury with subsequent 
left knee replacement. 

3.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a left hip injury with degenerative 
joint disease.

4.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a left ankle strain.

5.  Entitlement to a compensable evaluation for residuals of 
a left thumb injury prior to March 9, 2006.

6.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a left thumb injury from March 9, 
2006.

7.  Entitlement to a compensable evaluation for dermatitis of 
the left ear and neck.

8.  Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The issue of entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 for convalescence 
following surgery in March 2009 has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over that issue, and it is referred to 
the AOJ for appropriate action.  

The Veteran served on active duty from July 1977 to December 
1992, December 2001 to December 2002, and February 2003 to 
November 2003.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied the benefits sought on 
appeal.  

The Veteran testified at a November 2009 travel Board 
hearing; the hearing transcript has been associated with the 
claims file.  

The issues of: (1) entitlement to an increased evaluation in 
excess of 30 percent for residuals of a left knee injury with 
subsequent left knee replacement; (2) entitlement to an 
increased evaluation in excess of 10 percent for residuals of 
a left hip injury with degenerative joint disease; (3) 
entitlement to an increased evaluation in excess of 10 
percent for residuals of a left ankle strain; (4) a 
entitlement to a compensable evaluation for residuals of a 
left thumb injury prior to March 9, 2006; (5) entitlement to 
an increased evaluation in excess of 10 percent for residuals 
of a left thumb injury from March 9, 2006; and (6) 
entitlement to a compensable evaluation for dermatitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown by competent medical evidence to 
have PTSD etiologically related to active service.  The 
Veteran's claimed stressor is adequately supported by 
objective evidence of record.

2.  The Veteran has hemorrhoids that are located bilaterally, 
which are irreducible with evidence of excessive redundant 
tissue and frequent recurrences.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).

2.  The criteria for a 10 percent evaluation, and no greater, 
for hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an April 2006 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  The April 2006 letter 
also provided the Veteran with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  The Board notes that the Veteran's 
service personnel records have not been associated with the 
claims file.  Personnel records may have information 
pertinent to the Veteran's claim for service connection for 
PTSD.  In light of the Board's favorable decision on that 
issue, however, the Board that a remand for those records is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

The Veteran was afforded VA examinations to address PTSD in 
July 2007 and hemorrhoids in April 2008 and October 2006.  
38 C.F.R. § 3.159(c)(4) (2009).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in 
greater detail below, the Board finds that the VA 
examinations obtained in this case are adequate as they were 
predicated on a review of the claims folder and medical 
records contained therein; contain a description of the 
history of the disabilities at issue; document and considers 
the Veteran's complaints and symptoms; fully address the 
relevant rating criteria; and contain a discussion of the 
daily effects of the Veteran's claimed disabilities.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  VA has provided the Veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The Veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The record is complete and the case is ready for 
review.

B.  Law and Analysis

1) Service Connection - PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).  

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102.  When a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2008).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy."  Id.

If VA determines that the Veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the Veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service."  Id.  Evidence denoting 
participation in combat includes award of decorations such as 
the Combat Action Ribbon, Combat Infantryman Badge (CIB), 
Purple Heart Medal, and decorations such as the Bronze Star 
Medal that have been awarded with a Combat "V" device.

If, however, VA determines that the Veteran did not engage in 
combat with the enemy or that the alleged stressor is not 
related to combat, the Veteran's lay testimony by itself is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the Veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).  Corroboration of every detail, including the 
Veteran's personal participation is not required; rather the 
Veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).

During a November 2009 Board hearing, the Veteran reported 
that he was assigned to the 410th Air Expeditionary Wing, 
187th Fighter Wing, Alabama Air National Guard activated.  
Their location was classified.  He noted that they had never 
been debriefed as to the disclosure of this information.  The 
Veteran indicated that worked on a foreign base with heavily 
armed Saddam Hussein supporters.  He reported that people in 
his unit were unarmed because they were listed as being there 
on a training exercise for the host military.  He reported 
encountering constant harassment and intimidation at the 
base.  The Veteran reported that his duty was to load 
munitions on aircraft.  He reported that after the platforms 
returned, he was required to watch strike films of what the 
weapons did in order to make sure that the targeting was 
accurate, and so that they could make necessary improvements.  
The Veteran indicated that they watched these films after 
every mission, and that this happened on a daily basis over a 
two month period of time.  During the strike film viewings, 
the Veteran witnessed bodies blown apart and he reported 
witnessing an entire battalion killed with one weapon.  

The Veteran's identified stressor is specifically related to 
his most recent period of active service from February 2003 
to November 2003.  The Veteran's Form DD 214 shows that his 
primary specialty was as an aircraft armament systems 
apprentice.  The Veteran's DD 214 also notes, in pertinent 
part, that the Veteran served on active duty "in support of 
the Operation Nobel Eagle/Enduring Freedom I AW USC 12302 at 
the 187th Fighter Wing" from February 2003 to November 2003.  
The Veteran served in a "classified location in support of 
Operation Enduring Freedom" from February 2003 to April 
2003. 

Service treatment records contain no complaints, diagnoses, 
or treatment that can be related to a psychiatric disorder in 
service.  Service treatment records show that the Veteran was 
stationed in Azrak, Jordan in February 2003 and March 2003.  
 
The Veteran has been seen at the VA mental health clinic with 
a primary diagnosis of PTSD since 2006.  (See VA treatment 
records dated from 2006 to 2009).  A VA mental health 
treatment report dated in March 2009 indicates that 
psychological testing, including the Mini-Mental State 
Examination, Minnesota Multiphasic Personality Inventory 
(MMPI), neuropsychological testing, and Anxiety Status 
Inventory (ASI) had been completed.  The Veteran had a DSM-IV 
diagnosis of PTSD at that time.  

A July 2008 VA authorized psychiatric examination included a 
detailed report of the Veteran's psychiatric history and 
treatment, his pre-military and post military history, and 
included a detailed description of the Veteran's in-service 
stressor.  The Veteran reported that he worked as a weapons 
loader, and was surrounded by hostile Saddam Hussein 
sympathizers who were heavily armed, while the Veteran and 
the remainder of his company had no weapons.  The Veteran 
reported that 1500 Iraqi soldiers were killed with a bomb 
that he loaded.  The Veteran reported that his traumatic 
event occurred at Azrak, Jordan while he was attached to the 
410th Air Expeditionary Wing.  He stated that he witnessed 
others being wounded, injured, and killed.  

The VA examiner noted that the Veteran's traumatic event was 
supported by his medical records and by his DD 214.  The VA 
examiner stated that the Veteran's response to the stressor 
at the time of the trauma was as follows: he believed that 
his life was threatened, he believed that he could be 
physically injured in that situation, he felt intense fear, 
helplessness, horror, and he was stunned or in shock by the 
traumatic event.  The VA examiner described the Veteran's 
specific symptomatology, giving examples of persistent 
reexperiencing symptoms, avoidance symptoms, and symptoms of 
increased arousal.  A mental status examination was completed 
and the Veteran's medical record was reviewed.  The Veteran 
was diagnosed with PTSD.  The Veteran was noted to have an 
additional diagnosis of depression.  The examiner stated that 
the multiple Axis I diagnoses (PTSD and depression) were 
related and the secondary diagnosis did represent a 
progression of the primary diagnosis because the Veteran's 
depression most likely had been induced by PTSD.  

The VA examiner stated that the Veteran's Axis I diagnosis 
met the diagnostic criteria of PTSD according to the DSM-IV 
because the following criteria were present: In criteria A, 
the Veteran had been exposed to a traumatic event which 
involved actual death, threatened death, serious injury, 
threat to the physical integrity of self, and threat to the 
physical integrity of others.  In criteria B, the traumatic 
event was persistently experienced.  In criteria C, the 
Veteran demonstrated persistent avoidance of the stimuli 
associated with the trauma.  In criteria D, the Veteran had 
persistent symptoms of increased arousal.  The examination 
report also delineated the specific symptomatology shown by 
the Veteran under criteria B, C, and D.  

In the present case, medical evidence of record clearly shows 
that the Veteran has a diagnosis of PTSD related to his 
claimed in-service stressor.  The issue that remains is 
whether there is sufficient evidence of record to verify the 
Veteran's reported stressor.  

The Veteran's reported stressor is based on loading munitions 
and thereafter witnessing the destruction resulting from 
those weapons on strike films.  The Veteran's DD 214 and 
service treatment records confirm that the Veteran served 
with the 187th Fighter Wing in Azraq, Jordan from February 
2003 to April 2003.  The Veteran was aircraft armament 
systems apprentice, and the Board finds that his reported 
stressor is consistent with the circumstances and conditions 
of the Veteran's service.

A reliable internet source shows that the 187th Fighter wing 
was called to active duty from January 2003 to April 2003, 
and was deployed to an undisclosed Middle Eastern location as 
lead unit, commanding a mixture of Air National Guard, Air 
Force Reserve, Active Air Force, and British Air Force units 
comprising the 410th Air Expeditionary Wing.  The 410th Air 
Expeditionary Wing was based at Azraq, Jordan, and it is 
notable that the internet source shows that the American 
troops initially were not allowed to carry weapons in plain 
sight.  During 2003, the 410th Air Expeditionary Wing flew 
9,651 fighter attack hours in twenty-six days flying 
countertactical ballistic-missile missions.  The wing was 
credited with destroying aircraft, armored vehicles, 
artillery pieces, surface-to-air missile systems, ammunition 
supply dumps, radars, and enemy troops.  
 
The Board notes that while the Veteran was not directly 
involved in combat, the Internet source noted above shows 
that the Veteran's unit was a combat support unit which 
spearheaded countertactical ballistic-missile missions in and 
around Iraq.  In Pentecost v. Principi, 16 Vet. App. 124 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that a veteran need not corroborate his 
physical proximity to, or firsthand experience with rocket 
attacks; the Veteran's presence with his unit at time attacks 
occurred corroborated his statement that he experienced such 
attacks personally.  The Veteran in that case did not assert 
that his exposure to rocket attacks was combat related, and 
thus, he required corroboration by credible supporting 
evidence.  Id. at 128.  The court noted, however, that there 
was nothing in the statue or regulations that provided that 
corroboration must, and can only be found in the service 
records.  Id; see also Dizoglio v. Brown, 9 Vet.App. 163, 166 
(1996) (quoting Doran v. Brown, 6 Vet.App. 283, 289 (1994)).  
The Court ultimately found that the Veteran's unit records 
were clearly credible evidence that the rocket attacks that 
the Veteran alleged, did in fact, occur.  Similarly, the 
Veteran in this case is not need to demonstrate his physical 
proximity to or firsthand experience with the ballistic-
missile missions and the viewing of strike films where his 
unit has been shown to be direct involvement with such 
missions, and his stressor is consistent with his duties as 
an aircraft armament systems apprentice.  

VA psychiatric treatment records show that the Veteran has a 
current diagnosis of PTSD related to his claimed stressor.  
The Board notes that the question of whether a claimed 
stressor is of sufficient gravity to produce a diagnosis of 
PTSD is medical in nature; medical evidence in this case 
shows that the Veteran's claimed stressor is sufficient to 
produce a DSM-IV diagnosis of PTSD.  The Veteran has 
consistently described his stressor and the circumstances of 
his service.  VA psychiatric treatment reports show that the 
Veteran continued to report the same specific in-service 
stressor, and that he exhibited trauma based symptoms.  The 
Board finds that the Veteran's testimony describing his 
stressor is credible and is adequately supported by objective 
evidence of record, including evidence from his Form DD 214, 
service treatment records, and internet sources which confirm 
that his unit was involved in ballistic-missile missions as 
described by the Veteran.  The Board notes that corroboration 
of every detail is not required.  Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  The Veteran's VA authorized examination and 
VA treatment records further indicate that VA examiners have 
found the Veteran's account to be credible including his 
current psychological presentation.  See also 38 C.F.R. § 
3.304(f)(3) (2009) (VA may submit any evidence that it 
receives to an appropriate medical or mental health 
professional for an opinion as to whether such evidence 
indicates the occurrence of a personal assault).  In light of 
the foregoing, the Board finds that the record provides 
credible evidence supporting the occurrence of the Veteran's 
the claimed in-service stressor.  See 38 U.S.C.A. § 1154(a).  
"When a veteran seeks benefits and the evidence is in 
relative equipoise, the law dictates that the Veteran 
prevails." Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See 
also 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 
(2009).

Accordingly, the Board finds that the evidence supports the 
Veteran's claim and service connection for PTSD is warranted.  

2.  Increased Evaluation - Hemorrhoids

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

Diagnostic Code 7336, for external or internal hemorrhoids, 
assigns a 0 percent evaluation for mild or moderate 
hemorrhoids; a 10 percent evaluation where there is evidence 
of large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences; 
and a maximum 20 percent evaluation where there is persistent 
bleeding and secondary anemia, or with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336 (2009).

VA treatment records dated from 2006 to 2009 do not reflect 
any complaints or treatment related to the Veteran's 
hemorrhoids.   

During an October 2006 VA authorized examination, the Veteran 
reported that he had hemorrhoids which recur frequently.  He 
had a hemorrhoidectomy in 1981.  The Veteran reported that 
when the hemorrhoids were swollen, he could not sit without 
pain.  He reported bleeding with bowel movements.  A rectal 
examination revealed no evidence of ulceration, fissures, or 
reduction of lumen.  The Veteran had external hemorrhoids 
present on examination located at the inferiorlateral aspect 
of the rectum, bilaterally, which were reducible.  There was 
no evidence of bleeding.  Thrombosis was absent.  There was 
evidence of frequent recurrence with excessive redundant 
tissue.  The examiner found no anemia or malnutrition.  

An April 2008 VA authorized examination shows that the 
Veteran had a history of external hemorrhoids with past 
surgery.  The Veteran reported pain, swelling, and bleeding 
with bowel movements.  The Veteran also reported having 
leakage of stool which occurred in slight amounts.  A pad was 
not needed.  The Veteran took stool softeners, and reported 
that hemorrhoids were constantly present.  A rectal 
examination shows that the Veteran had external hemorrhoids 
present on examination of the rectum, located at 3:00 and 
6:00 which were not reducible.  There was no evidence of 
ulceration, fissures, reduction of lumen, trauma, rectal 
bleeding, proctitis, infections spinal cord injuries, 
protrusion or loss of sphincter control.  There was no 
evidence of bleeding.  Thrombosis was absent.  There was no 
evidence of frequent recurrence with excessive redundant 
tissue.  No rectum fistula was noted on examination, and the 
examiner found no anemia or malnutrition.  

The Veteran reported during a March 2008 RO hearing and a 
November 2009 Board hearing that he had inflammation or 
swelling of hemorrhoids each time he had a bowel movement.  
He indicated that his condition had been present, and had 
remained the same since his past surgery.  

Under Diagnostic Code 7336, a 10 percent evaluation is 
warranted if there is evidence of large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  An October 2006 VA authorized 
examination shows that the Veteran had hemorrhoids present at 
the time of examination which were reducible with evidence of 
frequent recurrence and excessive redundant tissue.  An April 
2008 VA authorized examination shows that the Veteran had 
hemorrhoids present at the time of examination which were 
irreducible; however, there was no specific evidence of 
frequent recurrence with excessive redundant tissue.  
Nonetheless, the Board notes that the Veteran has reported 
during a March 2008 RO hearing and a November 2009 Board 
hearing that he had inflammation or swelling of hemorrhoids 
each time he had a bowel movement, indicating frequent 
recurrence.  The Veteran is competent to report 
symptomatology, such as swelling or inflammation, and the 
Board finds that the Veteran is credible in his reports.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran had no 
evidence of thrombosis at the time of the October 2006 and 
April 2008 examinations.  Examiners did not address whether 
the Veteran's hemorrhoids were large; however, the Veteran 
was noted to have hemorrhoids present on both sides of the 
rectum, at 3:00 and 6:00.

Resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that the Veteran is entitled to a 10 percent 
evaluation for hemorrhoids that are present bilaterally which 
are irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A higher, 20 percent, evaluation is 
not warranted.  Although the Veteran reported bleeding, there 
are no findings of anemia associated with the hemorrhoids.  
Moreover, there are no findings of fissures.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2009).   

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support staged 
evaluations in this case.

Application of an extraschedular evaluation under 38 C.F.R. 
Section 3.321(b)(1) has been considered, but is not here 
warranted, as the medical evidence does not present 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  The record does not show he has required 
hospital treatment nor has the Veteran offered evidence of 
marked interference with employment due solely to his 
service-connected hemorrhoids.  See also Thun v. Peake, 22 
Vet. App. 111, 115 (2008), aff'd., 572 F.3d 1366 (2009).

C.  Conclusion

The Veteran has been diagnosed with PTSD, the Veteran's 
claimed stressor is adequately supported by objective 
evidence of record, and medical evidence links the Veteran's 
PTSD to his claimed stressor.  Therefore, the Board concludes 
that the evidence supports a finding that the Veteran has 
PTSD etiologically related to active service.  The Board 
concludes that the evidence supports a 10 percent rating, but 
no greater,  for hemorrhoids.  


ORDER

Service connection for PTSD is granted.

A 10 percent rating, but no greater, is granted for 
hemorrhoids. 


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(I) (2009).  Where 
a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

During the Veteran's November 2009 travel Board hearing, he 
indicated that his service-connected left knee, left hip, 
left ankle, and left thumb disabilities, and dermatitis of 
the left ear and neck had all increased in severity since his 
last examination for those disabilities.  In light of the 
foregoing, the Board finds that a remand for additional VA 
examinations is necessary to address the current severity of 
the Veteran's claimed disabilities.

The Board notes that the Veteran requested to have his 
orthopedic examination conducted by an orthopedic specialist 
at the VA Medical Center in Oklahoma City, Oklahoma, or in 
the alternative, in Tulsa, Oklahoma.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case 
for a VA orthopedic examination, to 
determine the current severity of his 
service-connected left knee, left hip, 
left ankle, and left thumb 
disabilities.  If possible, the 
examination should be conducted by an 
orthopedic specialist at the VA Medical 
Center in Oklahoma City, Oklahoma, or 
in the alternative, in Tulsa, Oklahoma.  
The claims folder must be made 
available to the examiner for review, 
and the examination report should 
reflect that such review was completed.  
All indicated tests should be performed 
and the findings reported in detail.

2.  The RO/AMC should refer the case 
for a VA skin examination to determine 
the current severity of the Veteran's 
service-connected dermatitis of the 
left ear and neck.  If possible, the 
examination should be conducted at the 
VA Medical Center in Oklahoma City, 
Oklahoma, or in the alternative, in 
Tulsa, Oklahoma.  The claims folder 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
completed.  All indicated tests should 
be performed and the findings reported 
in detail.  

3.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO/AMC should furnish 
the Veteran and his representative with 
a Supplemental Statement of the Case, 
and should give the Veteran a 
reasonable opportunity to respond 
before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L.J. BAKKE-SHAW 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


